Citation Nr: 0509545	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for 
service connection for post traumatic stress disorder (PTSD).  
A notice of disagreement was received in June 2003 and a 
statement of the case was issued in January 2004.  The appeal 
was perfected in January 2004.  

In a November 2003 written statement the veteran appears to 
be making a claim for an increased rating for his service 
connected diabetes mellitus.  However, that issue has not 
been addressed by the RO and is referred for appropriate 
action.  


FINDINGS OF FACT

1.  An August 2002 Board decision determined that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  

2.  Evidence received since the August 2002 Board decision is 
either cumulative or redundant of the evidence of record at 
the time of the August 2002 Board decision, and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New And Material Evidence  

In an August 2002 decision the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  The applicable law states 
that, when a claim is disallowed by the Board of Veterans' 
Appeals, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis may be considered.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).  However, 
when a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 C.F.R. § 20.1105 
(2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2004).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received in February 2003, the revised regulation is 
applicable and the Board may not consider the prior 
regulation.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The Board has reviewed the evidence received into the record 
since the August 2002 Board decision and finds that new and 
material evidence has not been received to reopen the claim 
of service connection for PTSD.  

The evidence previously considered consisted of the veteran's 
service medical records, his Form DA 20, post service private 
treatment records dated between May 1978 to October 1994, VA 
treatment records dated between March 1992 and January 2002, 
the veteran's stressor statements received May 1994 and March 
2001, a May 1999 VA examination report and Social Security 
Administration (SSA) records.  Neither the post service 
private treatment records, the VA treatment records nor the 
May 1999 VA examination report provided a diagnosis of PTSD.  

In February 2003, the veteran filed his current application 
to reopen a claim of entitlement to service connection for 
PTSD.  

The additional evidence presented includes a February 2003 
stressor statement submitted with his application to reopen 
his claim, VA treatment records dated between February 2002 
and February 2004; a page printed April 2003 from 
www.thewall-usa.com, a written statement from the veteran 
received November 2003 and a stressor statement received in 
January 2004.  Although the VA treatment records dated 
between February 2002 and February 2004 reflect diagnoses of 
several psychiatric disabilities they do not contain a 
diagnosis of PTSD.  As such, they do not relate to an 
unestablished fact needed to substantiate the claim; that is 
establishing a diagnosis of PTSD.  

Additional records, namely a February 2003 stressor 
statement, a written statement from the veteran received 
November 2003 and a stressor statement received in January 
2004 record the veteran's belief that he has PTSD due to his 
reported stressor.  That contention was understood at the 
time the veteran first submitted his claim in March 1994.  
Accordingly, repeating the contention is cumulative.  

The page printed April 2003 from www.thewall-usa.com, was 
submitted to verify the veteran's reported stressor.  
However, since a diagnosis of PTSD has not been established 
verification of stressors are not relevant yet.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

In brief, the Board finds that the evidence received 
subsequent to the Board's August 2002 decision is not new or 
material and does not serve to reopen the veteran's claim for 
service connection for PTSD.  38 C.F.R. § 3.156 (2004).  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 
(West 2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  

II.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in March 2003 and January 2004 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The claims file contains the veteran's service 
medical records and his post service private and VA medical 
records and SSA records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Since there is no competent evidence the veteran has 
the claimed disability, he was not afforded a VA medical 
examination in connection with this claim.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
claim remains denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


